Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening assembly, comprising: a subgrid framework including aa plurality of subgrids; and a plurality of screen elements secured to the plurality of subgrid such that the plurality of screen elements form a continuous screening surface, wherein the plurality of subgrid and screen elements are configured to form an independent monolithic screening assembly that is a single structure configured to be secured to the vibratory screening machine. 

Claim 12 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening assembly, comprising: a support structure a plurality of screen elements secured to the support structure such that the plurality of screen elements forms a continuous screening surface, wherein each screen element is a single injection-molded piece.

Claim 19 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening surface, comprising: a plurality of independent screen elements forming a continuous screening surface, wherein each screen element is a single thermoplastic injection-molded piece, and wherein each screen element has openings having sizes in a range from approximately 40 microns to approximately 150 microns. 

Claim 26 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen element, comprising: a single thermoplastic injection-molded piece including openings having sizes in a range from approximately 40 microns to approximately 150 microns, wherein the screen element is configured to be secured to a support structure to thereby form a screening surface.

Claim 33 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening surface, comprising: a plurality of independent screen elements forming a continuous screening surface, wherein each screen element is a single thermoplastic injection-molded piece, and wherein the continuous screening surface has openings having sizes in a range from approximately 40 microns to approximately 150 microns, and the openings are generated during micro-molding of the single-piece screen elements. 

Claim 38 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory screening machine, comprising a continuous screening surface formed of a plurality of single-piece injection molded screen elements in combination; each screen element comprising a composition including a thermoplastic polyurethane, wherein the continuous screening surface includes openings having a size that is in a range from about 40 pm to about 150 m, and has an open screening area of from about 5% to about 35% of a total screening area; and the openings are generated during micro-molding of the single-piece screen elements.

Claim 43 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of separating materials, comprising the steps of: providing a vibratory screening apparatus equipped with a continuous screening surface; placing materials to be separated on the screen; and exciting the screen to separate the materials to a desired level; the continuous screening surface formed from a plurality of single-piece injection molded screen elements in combination; each screen element including a composition including a thermoplastic polyurethane; wherein the screening surface includes openings having a size ranging from about 40 pm to about150 pm and has an open screening area of from about 5% to about 35% of a total screening area; and the openings are generated during micro molding of the single-piece screen elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3653